Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152688                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152688
                                                                   COA: 321570
                                                                   Wayne CC: 13-000751-FC
  GIANDRE ROOSEVELT BURNS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 24, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2016
           s0914
                                                                              Clerk